Name: Commission Regulation (EC) No 1524/2003 of 28 August 2003 providing for the rejection of applications for export licences for certain milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy
 Date Published: nan

 Avis juridique important|32003R1524Commission Regulation (EC) No 1524/2003 of 28 August 2003 providing for the rejection of applications for export licences for certain milk products Official Journal L 217 , 29/08/2003 P. 0057 - 0057Commission Regulation (EC) No 1524/2003of 28 August 2003providing for the rejection of applications for export licences for certain milk productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Commission Regulation (EC) No 806/2003(2),Having regard to Commission Regulation (EC) No 174/1999 of 26 January 1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products(3), as last amended by Regulation (EC) No 1392/2003(4), and in particular Article 10(3) thereof,Whereas:Uncertainty is a feature of the market in certain milk products. It is necessary to prevent speculative applications that may lead to a distortion in competition between traders. Applications for export licences for the products concerned should be rejected,HAS ADOPTED THIS REGULATION:Article 1Applications for export licences for milk products falling within CN codes 0401, 0402 10, 0402 21, 0402 29, 0403, 0404, 0405 and 0406 made between 22 and 28 August 2003 inclusive, shall be rejected.Article 2This Regulation shall enter into force on 29 August 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 August 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ L 20, 27.1.1999, p. 8.(4) OJ L 197, 5.8.2003, p. 3.